Exhibit PPM Loan No. 08-05402 FLOATING RATE PROMISSORY NOTE Date:October3,2008 The following terms or provisions are used in this Note and are incorporated by reference herein. Maker:WHITESTONE INDUSTRIAL-OFFICE LLC, a Texas limited liability company Maker's Mailing Address: 2600 South Gessner Suite 500 Houston, Texas 77063 Noteholder: JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan corporation, its successors or assigns Place for Payment: the office of Noteholder's correspondent, PPM Finance, Inc., at 225 West Wacker Drive, Suite 1200, Chicago, IL 60606, or at such other place as from time to time may be designated in writing by Noteholder. Principal Amount:$26,900,000.00 Interest Rate (adjustable):initially at six and fifty three hundredths percent (6.53%) per annum; thereafter, floating at 260 basis points over the Index Index: The term "Index" shall mean, as of the date of the applicable interest rate adjustment, the one month London Interbank Offered Rates (LIBOR) as shown in the "Money and Investing" section of the Wall Street Journal as published on the business day prior to the applicable interest rate adjustment, or if the index is no longer published daily, the one month LIBOR as available through the Bloomberg L.P. or similar service designated by Noteholder. Prepaid Interest Period: the period commencing on the date of this Note through and including October 31, 2008 First Monthly Payment Date:December 1, Monthly Payments: Monthly payments consisting of principal and interest based upon an amortization schedule of 25 years, which is subject to change as set forth in Section 2 below Lockout Period Expiration Date:December 1, 2009 Maturity Date:November 1, 2013 1.Promise to Pay. FOR
